Citation Nr: 1456713	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-44 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to May 1993 and from October 1993 to March 2004.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2012, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.

In February 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board directed a VA examiner to consider if the Veteran had a currently diagnosed skin disorder that had its onset during active military service.  

In an April 2014 VA examination report, the examiner indicated that the Veteran was diagnosed with pruritus at some unknown date.  Mild lichenification of the left arm was noted.  It is unclear if the Veteran had a diagnosed skin disability at the time of the examination.  The examiner did not specifically state if the Veteran currently had pruritus or another diagnosed skin disorder, as directed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2014 addendum, the examiner opined that the condition claimed was less likely than not incurred during active military service.  The examiner noted the Veteran's contention that his skin condition was due to antibiotic treatment for a lung condition in service.  The examiner did not consider if the Veteran had a current skin disability that had its onset in service, other than due to antibiotic treatment for a lung disorder, as directed by the Board.  Id.

Under these conditions, the Board concludes that a new VA opinion should be obtained.

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Jackson and Hattiesburg, Mississippi, dated since April 2014, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Jackson and Hattiesburg, dated since April 2014.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After accomplishing the development requested above, schedule the Veteran for a VA examination by a dermatologist who has not previously examined (or treated) him to determine the etiology of any skin disorder found present.  The Veteran's claims file should be made available to the examiner prior to the examination.  The physician-examiner is requested to address the following:

a. identify all skin disabilities or diseases, to include pruritus, and state whether the Veteran has a disease related to taking prescribed antibiotics (Cipro and Biaxin).

b. opine whether any disability identified is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service including his taking prescribed antibiotic medication (as noted in December 1997, January 1998, and January 2001 service treatment records), or his aircraft maintenance work in service?

c. The examiner should provide reasons for these opinions.  

d. If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

e. The absence of evidence of treatment for skin problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

f. The examiner is advised that the Veteran is competent to report in-service skin problems, his symptoms and history, and such reports, including those of a continuity of skin symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

g. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




